Citation Nr: 0603743	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-24 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right shoulder, back, left hip, left knee, and right ankle, 
all claimed as secondary to service-connected residuals of a 
left ankle injury.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1943 to January 1946.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2001 decision of the Newark Department of Veterans Affairs 
(VA) Regional Office (RO), which denied an increased rating 
for residuals of a left ankle injury, denied TDIU, and 
declined to reopen claims of secondary service connection for 
arthritis of the right shoulder, back, left hip, left knee, 
and right ankle.  Because the veteran limited his appeal to 
the issues of secondary service connection for arthritis of 
the right shoulder, back, left hip, left knee, and right 
ankle and TDIU, those are the only issues before the Board.  

Secondary service connection for arthritis of the right 
shoulder, back, left hip, left knee, and right ankle was 
initially denied by the RO in December 1999.  The veteran 
filed a timely notice of disagreement with that decision, and 
the RO issued a June 2000 statement of the case (SOC) 
addressing those issues, with an enclosed substantive appeal 
form (VA Form 9).  The veteran did not return the VA Form 9 
(but submitted a statement in support of the claims on VA 
Form 21-4138 in August 2000).  The RO found that a timely 
substantive appeal had not been received, and advised the 
veteran that new and material evidence must be received in 
order to reopen the secondary service connection claims.  
Subsequently (See March 2004 supplemental SOC (SSOC)), the RO 
accepted the veteran's August 2000 VA Form 21-4138 as a 
substantive appeal in lieu of a VA Form 9.  In March 2004, a 
Travel Board hearing was held before the undersigned.  At the 
hearing the Board granted the veteran's motion to advance his 
appeal on the Board's docket due to his age.  This case was 
before the Board in March 2004, when it was remanded for 
additional development and to provide notice of the Veterans 
Claims Assistance Act of 2000 (VCAA).  


FINDINGS OF FACT

1.  Arthritis of the right shoulder, back, left hip, left 
knee, and/or right ankle was not manifested in service or in 
the first postservice year, and the preponderance of the 
evidence is against a finding that any current right 
shoulder, back, left hip, left knee, or right ankle disorder 
is related to the veteran's service or was caused or 
aggravated by his service-connected left ankle disability.  

2.  The veteran's service-connected disabilities, residuals 
of a left ankle injury (rated 20 percent) and left testicle 
atrophy (rated 10 percent), are rated 30 percent combined, 
and are not shown to be of such nature and severity as to 
preclude his participation in any substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  Service connection for arthritis of the right shoulder, 
back, left hip, left knee, and/or right ankle, all claimed as 
secondary to service-connected residuals of a left ankle 
injury, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 
3.307, 3.309, 3.310 (2005).  

2.  The criteria for establishing entitlement to TDIU are not 
met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran was provided VCAA notice in September 2001 (prior 
to the rating decision on appeal) correspondence from the RO, 
in an SOC issued in June 2003, in additional correspondence 
from the RO in October 2004, and in an October 2005 SSOC.  
Although he was provided full notice/information (i.e., 
pertaining to the service connection and TDIU claims) 
subsequent to the rating decision on appeal, he is not 
prejudiced by any notice timing defect.  He was notified (in 
the September 2001 correspondence, in the June 2003 SOC, in 
the October 2004 correspondence, and in the October 2005 
SSOC) of everything required, and has had ample opportunity 
to respond or supplement the record.  Specifically, the 
September 2001 correspondence, the June 2003 SOC, the October 
2004 correspondence, and the October 2005 SSOC informed him 
of the allocation of responsibility of the parties to 
identify and obtain additional evidence in order to 
substantiate his claims.  The case was reviewed de novo 
subsequent to the notice, and the veteran has had ample 
opportunity to respond.  

Regarding content of notice, the June 2003 SOC and the 
October 2005 SSOC informed the veteran of what the evidence 
showed and why the claims were denied.  He was advised by the 
September 2001 correspondence, the June 2003 SOC, the October 
2004 correspondence, and the October 2005 SSOC, that VA would 
make reasonable efforts to help him get pertinent evidence, 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The October 2004 correspondence and the October 2005 SSOC 
advised him of what the evidence must show to establish 
entitlement to the benefits sought; and those documents (as 
well as the September 2001 correspondence and the June 2003 
SOC) advised the veteran of what information or evidence VA 
needed from him.  The RO asked him to submit, or provide 
releases for VA to obtain, any pertinent records.  He was 
expressly asked to "tell [VA] about any additional 
information or evidence that you want us to try to get for 
you," (see September 20, 2001 letter); to let VA know "[i]f 
there is any other evidence or information that you think 
will support your claim," and to send to VA any evidence in 
his possession that pertains to his claims.  (See October 28, 
2004 letter).  Everything submitted to date has been accepted 
for the record and considered.  

Regarding the duty to assist, the Board directed additional 
development in March 2004.  The development has been 
completed and the additional evidence was considered by the 
RO.  VA has obtained all pertinent/identified records that 
could be obtained, and all evidence constructively of record 
(including service medical records) has been secured.  
Evidentiary development is complete to the extent possible.  
VA's duties to notify and assist are met.  It is not 
prejudicial to the veteran for the Board to proceed with 
appellate review.  Mayfield, supra; Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

Background

The veteran's service medical records do not make mention 
right shoulder, back, left hip, left knee, or right ankle 
complaints, or treatment or diagnosis of a right shoulder, 
back, left hip, left knee, or right ankle disorder.  They 
show a January 1946 diagnosis of a sprained left ankle 
sustained when the veteran jumped from a truck.  They also 
show that he was hospitalized in March 1944 for symptoms of 
mumps.  An April 1944 clinical record of the hospitalization 
reveals that the diagnosis was changed to "orchitis, acute 
and non-venereal, by reason of complication no misconduct."  

The earliest postservice medical evidence of record consists 
of November 1974 to March 1986 private physicians' reports.  
In a December 1983 letter, a private physician reported that 
the veteran complained of low back pain that radiated down 
the right lower extremity.  A straight leg raising test was 
positive, and a cross leg raising test was negative.  X-rays 
showed minimal narrowing of the L5-S1 interspace.  The 
private records are negative for a right shoulder, left hip, 
left knee, or right ankle disorder of any kind.  
On VA examination in March 1986, the veteran complained of 
left ankle pain and swelling.  Examination was negative for 
complaints or clinical findings of a right shoulder, back, 
left hip, left knee, or right ankle disorder.  The diagnosis 
was healed sprain, left ankle, with swelling of the lateral 
malleolus.  Also shown is diagnosis of atrophic left testicle 
secondary to mumps orchitis.  

In May 1986, the RO granted service connection for residuals 
of a left ankle injury, rated 10 percent.  The service-
connected left ankle disability is currently rated 20 
percent.  In November 1986, the RO granted service connection 
for left testicle atrophy which is currently rated 10 
percent.  

VA examination in April 1990 was negative for any complaints 
or clinical findings of a right shoulder, back, left hip, 
left knee, or right ankle disorder, and no findings regarding 
the veteran's employability were noted.  VA outpatient 
records from February 1991 to August 1992 show continued 
treatment for chronic left ankle pain.  The records are 
devoid of complaints of clinical findings related to the 
right shoulder, back, left hip, left knee, or right ankle; 
and no findings or opinions regarding the veteran's 
employability are shown.  

On VA genitourinary examination in May 1992, the veteran 
complained that he could no longer work because of continued 
left testicular pain.  The diagnosis was "left testicular 
atrophy secondary to mumps orchitis in 1940s by history with 
left orchialgia."  The examiner offered no opinion as to the 
veteran's employability.  

On VA examination in February 1999, it was noted that the 
veteran was status post cerebrovascular accident (CVA) in 
February 1994 which caused right-sided weakness.  He 
complained of left ankle pain and swelling since he separated 
from service, and he reported that his left ankle symptoms 
had worsened since the February 1994 CVA.  Examination 
revealed that he wore an orthotic device in his right shoe 
and that he had a right drop foot.  His gait was unsteady, 
and he used a cane (held in the left hand) to assist 
ambulation.  The diagnosis was mild left ankle arthritis, 
with X-ray evidence of mild degenerative changes.  

On VA orthopedic examination in August 1999, the veteran 
complained of aching left hip pain over the prior 20 years.  
He did not recall any particular hip injury, but he reported 
that the hip felt weak and stiff, fatigued easily, and lacked 
endurance.  He also complained of non-radiating low back 
pain, with fatigue and stiffness, after standing for more 
than one hour.  His also experienced an aching pain in the 
left knee, particularly with weather changes.  He reported 
left knee weakness, lack of endurance, intermittent swelling, 
and a tendency to give way.  There was pain on motion of the 
right shoulder, and the motion was very limited.  The veteran 
reported that a pallet fell on his right foot/ankle in 
service.  His current right ankle complaints included pain, 
weakness, stiffness, and intermittent swelling.  The 
diagnosis was degenerative arthritis of the left hip, left 
knee, lower back, and right and left ankle; and frozen right 
shoulder.  In response to a RO request for an opinion as to a 
relationship between any right shoulder, back, left hip, left 
knee, and/or right ankle disorder and the service-connected 
left ankle disability, the examiner expressly stated, "[t]he 
question is asked as to whether these are secondary to the 
[veteran's] service connected ankle injury.  The answer is 
no."  

On VA genitourinary examination in August 1999, the veteran 
reported that he had left testicle pain ever since the 
episode of orchitis in service.  The diagnosis, in pertinent 
part, was left testicular atrophy secondary to mumps 
orchitis, symptomatic with chronic mild to moderate pain; 
left posterior epididymal enlargement with mild to moderate 
pain; and urgency incontinence possibly secondary to a 
neurogenic bladder secondary to a CVA.  The examination 
report is negative for any reference by the veteran or the 
examiner as to the veteran's employment status.  

On VA orthopedic examination in November 2000, it was noted 
that the veteran had difficulty ambulating.  It was again 
reported that the veteran suffered a "right sided stroke" 
in February 1994 that left him with "severe inability to 
ambulate completely."  Examination was negative for 
complaints or clinical findings of a right shoulder, back, 
left hip, or right knee disorder.  It is also negative for 
any clinical opinion regarding a nexus between any current 
right shoulder, back, left hip, left knee, and/or right ankle 
disorder and the veteran's service or his service-connected 
left ankle disability.  The examiner expressly stated that 
the veteran was "fully employable concerning the ankylosis 
of the left ankle, if it is considered alone, but in 
combination with a right sided stroke, he would be 
unemployable."  

March to September 2001 medical records from a private health 
care facility show treatment for several disorders (primarily 
related to complaints and clinical findings of nasal and 
chest congestion).  March 2001 outpatient records show 
complaints of bilateral shoulder pain of approximately three 
weeks duration.  A September 2001 clinical report reveals 
that an examiner again noted that the veteran suffers from 
right side weakness.

At the March 2004 hearing, the veteran reported that while 
health care professionals had never told him that his 
arthritis of the right shoulder, back, left hip, left knee, 
and right ankle was caused by the service-connected left 
ankle disability, he had been told that the left ankle 
disability "was the cause of a lot of the stress on my 
body."  Regarding his TDIU claim, the veteran testified that 
he had not worked full-time since 1986, and that his service-
connected disabilities prevent him from securing or 
maintaining any kind of employment.  He testified that he 
retired from a clerical position at an automobile dealership 
after working approximately 29 years.  Specifically, he 
stated that his arthritic pain bothers him to such a degree 
that he can hardly walk, and sometimes the pain is so severe 
that he cannot stand up after sitting to obtain relief.  He 
stated that the service-connected left ankle and left 
testicle disabilities interfere with working, primarily due 
to left testicle pain and swelling and stiffness of the left 
ankle.  

Additional (voluminous) VA outpatient records dated through 
June 2005 show the veteran received treatment for numerous 
health disorders, including symptoms involving his right 
shoulder, back, left hip, left knee, and right ankle.  
Pertinent clinical findings and diagnoses shown in the 
records include spinal stenosis of the lumbar spine, chronic 
low back pain, status post CVA with right side hemiparesis 
and right upper extremity spasticity, and right lower 
extremity weakness.  An October 2004 surgical report shows 
diagnosis of right intertrochanteric fracture, and indicates 
that an open reduction and internal fixation of the right hip 
fracture was performed.  The majority of the records show 
that the veteran was undergoing physical therapy to alleviate 
the symptoms of the right side hemiparesis (symptoms such as 
low back pain, pain and stiffness in the right upper 
extremities) and to weakness of the right knee extensors and 
hip flexors.  The additional VA outpatient records are devoid 
of any clinical opinion regarding a nexus between any current 
right shoulder, back, left hip, left knee, and/or right ankle 
disorder and the veteran's service or his service-connected 
left ankle disability.

Legal Criteria and Analysis - Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 U.S.C.A. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  When aggravation of a 
nonservice connected disability is proximately due to or the 
result of service connected disability the veteran shall be 
service connected for the degree of disability over and above 
that existing prior to the aggravation.  Allen v. Brown, 7 
Vet. App. 439 (1995).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

If a veteran served on active duty for ninety days or more 
and a chronic disease, to include arthritis, becomes manifest 
to a degree of ten percent or more within one year from the 
date of separation from such service, such disease shall be 
presumed to have been incurred in or aggravated by service 
notwithstanding that there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 
3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

It is not claimed, and the evidence does not show, that a 
right shoulder, back, left hip, left knee, and/or right ankle 
disorder was manifested in service, or that arthritis of the 
right shoulder, back, left hip, left knee, and/or right ankle 
was manifested in the first postservice year.  Likewise, 
there is no competent evidence of record linking any current 
disorder of the right shoulder, back, left hip, left knee, 
and/or right ankle directly to service.  Consequently, 
service connection for a right shoulder, back, left hip, left 
knee, and/or right ankle disorder on the basis that any such 
disorder was incurred or aggravated in service (or on a 
presumptive basis- for arthritis as a chronic disease- under 
38 U.S.C.A. § 1112) is not warranted.

The veteran's theory of entitlement to the benefits sought is 
essentially that his right shoulder, back, left hip, left 
knee, and/or right ankle disorders are secondary to his 
service-connected left ankle disability.  As noted above, 
secondary service connection may be awarded if it is shown 
that the claimed disability is proximately due to, or the 
result of, a service connected disability or if it is shown 
to have been aggravated by a service connected disability 
(only to the degree of aggravation).  VA physicians and 
private health care providers have not found that there is 
such a relationship, and the veteran has neither submitted 
any competent (medical) evidence to that effect, nor 
indicated that any such evidence exists.  In fact, the only 
medical evidence of record specifically addressing this issue 
(VA examination in August 1999) contains the express opinion 
of a VA physician that the veteran's right shoulder, back, 
left hip, left knee, and right ankle disorders are not 
related to the service-connected residuals of a left ankle 
injury.  There is no medical evidence or medical opinion to 
the contrary. 

The statements and contentions of the veteran alleging his 
right shoulder, back, left hip, left knee, and right ankle 
disabilities are related to his service-connected left ankle 
disability are not competent evidence.  As a layperson, he is 
not competent to opine in matters requiring specialized 
medical knowledge (here, medical nexus).  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The preponderance of the evidence is against the claims, and 
service connection for arthritis of the right shoulder, back, 
left hip, left knee, and/or right ankle, all claimed as 
secondary to service-connected residuals of a left ankle 
injury, must be denied.  As the preponderance of the evidence 
is against the claims, the doctrine of resolving reasonable 
doubt in the veteran's favor does not apply.  

TDIU

TDIU may be awarded/assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b).  The 
provisions of 38 C.F.R. 
§ 4.16(b) allow for extraschedular consideration in cases 
where veterans are unemployable due to service-connected 
disabilities but do not meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a).  

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1996); 38 C.F.R. §§ 4.1, 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose, supra, at 363; 38 U.S.C.A. § 4.16(a).
VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation a result of service-connected disability shall be 
rated totally disabled without regard to whether an average 
person would be rendered unemployable by the circumstances.  
Thus, the criteria include a subjective standard.  
Unemployability is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91.

The veteran has two service-connected disabilities:  
residuals of a left ankle sprain, rated 20 percent disabling, 
and left testicle atrophy, rated 10 percent, and the combined 
rating is 30 percent.  Consequently, the percentage 
requirements of 
38 C.F.R. § 4.16(a) are not met.  However, as noted above, 
the veteran may still be entitled to such benefits on an 
extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  

The governing criteria require that to establish entitlement 
to TDIU, it must be shown that, due to service-connected 
disabilities alone, the veteran is incapable of participating 
in any regular substantially gainful employment.  Here, the 
competent (medical) evidence of record, while suggesting that 
the veteran's service-connected left ankle and left testicle 
disabilities interfere, at least to some extent, with his 
daily activities, does not reflect that the service connected 
disabilities prevent his participation in all forms of 
regular substantially gainful employment.  In particular, 
there is nothing to suggest that due to the service connected 
disabilities, he is incapable of maintaining sedentary types 
of employment consistent with his education and experience.  
Furthermore, the disability picture presented is not shown to 
be out of the norm, so as to warrant extraschedular 
consideration.  38 C.F.R. § 3.321.  The majority, if not the 
entirety, of the medical evidence of record shows that the 
primary impediment to the veteran's performance of his  
activities of daily living is his right side hemiparesis that 
was manifested following a CVA in February 1994.  That 
disability is not service-connected, and may not be 
considered in determining entitlement to the benefit sought.  

The preponderance of the evidence is against this claim, and 
it must be denied.

ORDER

Service connection for arthritis of the right shoulder, back, 
left hip, left knee, and right ankle, claimed as secondary to 
service-connected residuals of a left ankle injury, is 
denied.

TDIU is denied.  



____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


